Citation Nr: 0622154	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  04-14 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
lumbar spine, to include as secondary to service-connected 
bilateral pes planus.

2.  Entitlement to service connection for arthritis of the 
cervical spine, to include as secondary to service-connected 
bilateral pes planus.

3.  Entitlement to service connection for arthritis of the 
right and left shoulders, to include as secondary to service-
connected bilateral pes planus.

4.  Entitlement to service connection for arthritis of the 
right and left knees, to include as secondary to service-
connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to July 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for service connection for arthritis of the 
shoulders, knees, and lumbar and cervical spine, each to 
include as secondary to service-connected bilateral pes 
planus.  In November 2004, the veteran testified before the 
Board at a hearing that was held at the RO.  In March 2005, 
the Board remanded the claims for additional development.

The issue of entitlement to an increased rating for bilateral 
pes planus, merged into this appeal in May 2006, will be the 
subject of a later decision.


FINDING OF FACT

The veteran's arthritis of the shoulders, knees, lumbar and 
cervical spine first manifested many years after service and 
is unrelated to any aspect thereof, including his service-
connected bilateral pes planus.



CONCLUSIONS OF LAW

1.  Arthritis of the lumbar spine was not incurred in or 
aggravated by the veteran's active service, and is not 
proximately due to or the result of his service-connected 
bilateral pes planus.  38 U.S.C.A. §§ 1110; 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2005).

2.  Arthritis of the cervical spine was not incurred in or 
aggravated by the veteran's active service, and is not 
proximately due to or the result of his service-connected 
bilateral pes planus.  38 U.S.C.A. §§ 1110; 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2005).

3.  Arthritis of the right and left shoulders was not 
incurred in or aggravated by the veteran's active service, 
and is not proximately due to or the result of his service-
connected bilateral pes planus.  38 U.S.C.A. §§ 1110; 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2005).

4.  Arthritis of the right and left knees was not incurred in 
or aggravated by the veteran's active service, and is not 
proximately due to or the result of his service-connected 
bilateral pes planus.  38 U.S.C.A. §§ 1110; 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases, 
including arthritis, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2005). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2005).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2005).  Under 38 C.F.R. 
§ 3.310, secondary service connection is permitted based on 
aggravation; compensation is payable for the degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  "A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between the disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 309, 314 (1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310.
The veteran's service medical records are silent as to any 
orthopedic complaints, including findings of arthritis.  The 
Board finds that the weight of the evidence does not 
establish chronicity in this case.  38 C.F.R. § 3.303 (2005).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection.  38 
C.F.R. § 3.303(b).  The first post-service medical records of 
any orthopedic problems are in private medical records dated 
in January 1978, indicating the veteran complained of neck 
and low back pain.  He continued to receive treatment for 
neck and low back pain through the remainder of 1978.  X-ray 
and neurological examination throughout that time, however, 
revealed no abnormalities.  An April 1979 letter from a 
private physician indicates that after a thorough examination 
that same month, the veteran was found to have degenerative 
arthritis of the spine.  This was manifested by pain and 
stiffness throughout the spinal column and numbness in the 
lower extremities.  On VA examination in May 1979, the 
veteran complained of diffuse body aches and pain.  Physical 
examination revealed restricted range of motion of the neck, 
low back, and knees.  X-ray examination revealed degenerative 
arthritis in the neck and low back.  X-ray examination of the 
shoulders and knees was not conducted.  The diagnosis was 
generalized degenerative arthritis with marked limitation of 
motion.  The next record of treatment relating to arthritis 
is not dated until February 1997.  At that time, the veteran 
complained of increased, constant pain in the knees, neck, 
back, and shoulders.  The assessment was generalized 
osteoarthritis.  Subsequent VA and private treatment records 
dated through November 2005 demonstrate that the veteran has 
continued to receive treatment for generalized degenerative 
arthritis that appears specifically in the neck, low back, 
shoulders, and knees.  At no time did any VA or private 
treating provider opine as to whether the veteran's arthritis 
was related to his period of active service or to his 
service-connected bilateral pes planus.

The veteran underwent VA orthopedic examination in both 
December 2002 and in December 2005.  At the time of the 
December 2002 examination, the veteran complained of constant 
pain and stiffness in the neck, back, shoulders, knees, 
ankles, and feet.  He reported increased pain with all 
activities and with weather changes.  Physical examination 
revealed generalized tenderness in the neck, back, shoulders 
and knees, each with decreased range of motion.  X-ray 
examination revealed degenerative arthritis in the neck, 
back, shoulders and knees.  The diagnosis was generalized 
osteoarthritis of the cervical spine, lumbar spine, 
shoulders, and knees.  The examiner did not opine as to 
whether the arthritis was related to either the veteran's 
period of active service or to his service-connected 
bilateral pes planus.

The veteran was scheduled for an additional examination in 
December 2005 in order to determine whether his arthritis was 
related to either his period of active service or to his 
service-connected bilateral pes planus.  At the time of the 
examination, the veteran reported a history of hurting in 
every part of his body for the last 30 years.  Physical 
examination revealed decreased range of motion of the neck, 
low back, shoulders and knees.  X-ray examination revealed 
mild "age-appropriate arthritis" of cervical spine, lumbar 
spine, shoulders, and knees.  In addressing whether the 
arthritis was related to either the veteran's period of 
active service or to his service-connected bilateral pes 
planus, the examiner stated that there was no relationship to 
either.  The rationale provided for this opinion was that 
there was no record demonstrating that the veteran's 
arthritis manifested until the late 1970's, approximately 30 
years after his separation from service.  In that 30-year 
span, the veteran had reasonably good orthopedic functioning, 
which lasted until the aging process began to manifest.  
Additionally, X-ray examination revealed arthritis that was 
mild in nature, suggesting that the arthritis had not been 
present since the veteran's separation from service.  The 
arthritis was similarly determined not to have been related 
to the veteran's pes planus due to the diffuse nature of the 
arthritis.  There was no focal weakness or radicular symptoms 
in the upper or lower extremities.

While the veteran alleges that he has experienced arthritis 
in the neck, low back, knees, and shoulders since his 
separation from service, the first post-service evidence of 
arthritis in the neck, low back, shoulders and knees is dated 
in the late 1970's, more than 30 years after the veteran's 
separation from service.  He is accordingly not entitled to 
service connection on a presumptive basis.  Additionally, in 
view of the lengthy period without treatment, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In this case, there is no probative evidence 
establishing a medical nexus between military service and the 
veteran's arthritis of the neck, low back, shoulders or 
knees.  Thus, service connection on a direct basis is not 
warranted.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Nor is service connection on a secondary basis 
warranted, as no relationship between the veteran's arthritis 
and his service-connected bilateral pes planus has been 
found.

The Board has considered the veteran's contentions as to the 
etiology of his arthritis.  However, as a layperson, the 
veteran is not competent to give a medical opinion on 
causation or aggravation of a medical condition.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998).  While the veteran can 
describe symptoms (including worsening of symptoms) that he 
experiences, he lacks the medical competence to relate those 
symptoms to his service, or to his service-connected 
bilateral pes planus.

As the preponderance of the evidence is against the claims 
for service connection for arthritis of the neck, low back, 
shoulders, and knees, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2002, March 
2003, November 2004, March 2005, August 2005, and December 
2005.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  Any defect with regard to the 
timing or content of the notice to the appellant is harmless 
because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claims with an adjudication of the claims 
by the RO subsequent to receipt of the required notice.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine); see also Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, VA has satisfied its duty to 
notify the appellant and had satisfied that duty prior to the 
final adjudication in the February 2006 supplemental 
statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.
ORDER

Service connection for arthritis of the lumbar spine is 
denied.

Service connection for arthritis of the cervical spine is 
denied.

Service connection for arthritis of the right and left 
shoulders is denied.

Service connection for arthritis of the right and left knees 
is denied.






____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


